Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-4 and 6-10 are pending. Claims 8-10 have been added. Claims 1-4 and 6-7 have been amended. Claims 1-4, 6-7 and 9-10 are being examined in this application. In the response to the restriction requirement, Applicants elected electric current, a flow system and SEQ ID NO: 1. Claim 8 is withdrawn as being drawn to a nonelected species.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites “wherein said activated carbon is powder”. The claim should be rewritten to recite “wherein said activated carbon is in the form of powder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 and 6-7 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 3 under 35 U.S.C. 112(d) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adsorbing said cyclic lipopeptides on a surface of said activated carbon so as to form remaining cyclic lipopeptides in said suspension”. This limitation is indefinite. It is unclear how adsorbing the cyclic lipopeptides on activated carbon would form remaining cyclic lipopeptides. Furthermore, the meaning of the word “remaining” is unclear in the context in which it is used. 
To advance prosecution, this limitation as been interpreted as follows: “adsorbing said cyclic lipopeptides on a surface of said activated carbon 
Claims 2-4, 6-7 and 9-10, which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340), as evidenced by Bernal et al. (Journal of Carbon Research 4(4):62) and Merck (downloaded on 10/28/2021 from URL:< Charcoal activated CAS 7440-44-0 | 102514 (emdmillipore.com)).
With respect to claim 1, Liu et al. teach the adsorption of surfactin from aqueous solution onto activated carbon (abstract).
Liu et al. further teach that an amount of activated carbon (0.025–0.1 g) and buffer solution of 20mL were placed in a 200mL flask, into which the amount of surfactin solution was added (para 2.2).
Liu et al. also teach that the specific surface of the activated carbon was determined to be 960 m2/g (para 2.1), and further teach that when pH of the broth is lower than 6, surfactin precipitates and production yield is lower (para 3.3).
Liu et al. additionally teach that surfactin was eluted off the cartridge by HPLC (paras 2.2-2.3). 
Therefore, Liu et al. teach a method comprising: 
a) mixing an aqueous solution of activated carbon and a cyclic polypeptide having a peptide ring closed by a lactone bond (i.e. surfactin);
b) adsorbing the cyclic lipopeptides on the surface of the activated carbon;
c) hydrolyzing the cyclic lipopeptides on the surface of the activated carbon thereby forming linear lipopeptides. Please note that as evidenced by Bernal et al., hydrolysis of lactone occurs on the surface of activated carbon (page 16, 1st para). Thus, since the method of Liu et al. is the same method instantly claimed, the lactone bond will inherently break by hydrolysis on the surface of active carbon; and
d) separating the activated carbon from the suspension (“surfactin was eluted off the cartridge by HPLC”),
wherein the activated carbon has a surface area above 600 m2/g (i.e. 960 m2/g), and wherein the aqueous solution has a pH above 6 (i.e. Liu et al. teach that when the pH of the broth is lower than 6, surfactin precipitates and production yield is lower (para 3.3). Therefore, implying that the pH was above 6).
 With respect to claim 3, Liu et al. teach that the process is carried out in a flow system (Fig. 1; para 2.2).
With respect to claim 4, Liu et al. teach that Merk activated carbon was used (para 2.1). As evidenced by Merck, the activated carbon used is granular (page 1).
	With respect to claim 6, Liu et al. teach that surfactin was eluted off the cartridge by HPLC (paras 2.2-2.3).
With respect to claim 7, the instant specification teaches that surfactin linearized on active carbon forms a structure represented by formulae (I)-(III), in which the -hydroxy fatty acid chain is composed of 12-15 atoms of C and which has a linear, iso- or anteiso-configuration (see Examples 1-2). Therefore, since the method of Liu et al. is the same method instantly claimed, the linearized surfactin of Liu et al. would necessarily have the chemical formula instantly claimed.

Response to Arguments
Applicant’s arguments filed on 3/22/2022 have been fully considered but they are not persuasive.
Applicant argues that there are no linear lipopeptides in the Liu article.
Applicant also argues that “[T]here cannot be equilibrium if hydrolyzation is inherently and constantly removing cyclic lipopeptides (surfactin) from the solution. The surfactin in solution would never stabilize. The Bernal article adds the adsorption of salicylic acid, acetaminophen, and methylparaben, without any mention of cyclic lipopeptides or linear lipopeptides. There is no teaching that the same hydrolysis of salicylic acid, acetaminophen, and methylparaben is the same for cyclic lipopeptides or linear lipopeptides. There is not even teaching that the adsorption of these other chemical compositions would be analogous to cyclic lipopeptides or linear lipopeptides”. 
Applicant further argues that “[T]he Bernal article further admits on Page 2, first paragraph, that there are multiple factors to affect the adsorption and surface chemistry. It is not inherent that cyclic lipopeptides or linear lipopeptides will be the same as salicylic acid, acetaminophen, and methylparaben. Furthermore, the conditions to balance the adsorbed lipopeptides and the remaining lipopeptides as now claimed for the pH and surface area of the activated carbon for the step of hydrolyzing into the linear lipopeptides are not made obvious by the Liu article or by the combination with the Bernal article”. 
Applicant additionally argues that “[T]he Liu article further teaches against the hydrolyzation to linear lipopeptides of Claim 1. The Liu article seeks to harvest surfactin as a valuable biosurfactant. The Liu article seeks to maintain and increase surfactin to be collected. The adsorption is to be controlled and minimized for a better harvest. The Liu article aims to recover surfactin from crude fermentation, not react the surfactin into linear lipopeptides. One with ordinary skill in the art would not break down the surfactin of the Liu article, when attempting to recover and harvest the surfactin”.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, the method of Liu et al. is the same method instantly claimed. 
Liu et al. clearly teach the instantly claimed activated carbon, the instantly claimed surface area of the activated carbon, and the instantly claimed pH. 
Thus, the surfactin of Liu et al. would inherently be hydrolyzed and form linear surfactin. This is evidenced by Bernal et al., which teaches that hydrolysis of lactone occurs on the surface of activated carbon (page 16, 1st para). 
Therefore, since the method of Liu et al. is the same method instantly claimed, the lactone bond will inherently break by hydrolysis on the surface of active carbon.
Furthermore, since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in view of Ao et al. (Renewable and Sustainable Energy Reviews 92 (2018) 958–979).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been discussed above.
Liu et al. do not teach the limitation of instant claim 2.
Ao et al. teach that activated carbon (AC) has been proven to be an effective adsorbent for removing a wide variety of organic and inorganic pollutants, polar and non-polar compounds in the aqueous phase or from gaseous environment (page 958, left column, 1st para).
Ao et al. additionally teach that the sorption performance and pore characteristics of ACs depend on the physical and chemical properties of precursors as well as activation techniques (page 958, right column, 2nd para).
Ao et al. also teach that microwave heating is a promising technique for thermochemical treatment and activation of activated carbons due to its fast, selective, uniform and volumetric heating (abstract).
Ao et al. further teach that microwave heating increases the carbon yield, improves the AC quality, provides high energy efficiency, minimizes formations and emissions of hazardous materials, thereby rendering the technique environmentally friendly (page 959, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art to use microwave heating for the activation of the activated carbon of Liu et al. because Ao et al. that microwave heating is a promising technique for thermochemical treatment and activation of activated carbons due to its fast, selective, uniform and volumetric heating.
One of ordinary skill in the art would have reasonably expected microwave heating to increase the carbon yield, improve the AC quality, provide high energy efficiency, minimize formations and emissions of hazardous materials, thereby rendering the technique environmentally friendly.
	The activated carbon of Ao et al. used in the method of Liu et al. would have adsorbed surfactin on its surface.

Response to Arguments
Applicant’s arguments filed on 3/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Ao et al. do not remedy the deficiencies of Liu et al.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Liu et al. have been discussed above.
For the reasons stated above the rejection is maintained.
	
This is a new rejection.
Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in view of Stone et al. (Langmuir. 2014 Jul 15;30(27):8046-55) as evidenced by Norit (Safety data sheet, 5/11/2016).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been discussed above.
Liu et al. do not teach the limitation of instant claim 9.
Stone et al. teach separating proteins with activated carbon (title, abstract, passim), wherein the activated carbon is Norit CGP super activated carbon (para 2.1).
As evidenced by Norit, the activated carbon used by Stone et al. is in the form of powder (see page 8, “Physical and chemical properties”).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to one of ordinary skill in the art to use the activated carbon of Stone et al. in the method of Liu et al. because it is obvious to substitute equivalents known for the same purpose.
The skilled artisan would have reasonably expected the activated carbon of Stone et al. to successfully separate proteins when used in the method of Liu et al. because both Liu et al. and Stone et al. relate to separating proteins using activated carbon.

This is a new rejection.
Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in view of Crittenden et al. (Adsorption 11: 537–541, 2005).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been discussed above.
Liu et al. do not teach the limitation of instant claim 10.
Crittenden et al. teach that “[A]n activated carbon monolith synthesized from a phenolic resin precursor provides capacity and kinetic properties which compare most favourably with the same mass of its granular counterpart (abstract).
Crittenden et al. also teach that It has been demonstrated that it is possible to manufacture an activated carbon monolith that has a capacity and dynamic mass transfer performance equal to that of the equivalent bed (same mass) of granules para bridging pages 540-541).
It would have been obvious to one of ordinary skill in the art to substitute the activated carbon of Liu et al. (i.e. granulated activated carbon) with the activated carbon of Crittenden et al. (i.e. activated carbon monolith) because Crittenden et al. teach that activated carbon monolith synthesized from a phenolic resin precursor provides capacity and kinetic properties which compare most favourably with the same mass of its granular counterpart.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658